Title: Hannah Quincy Lincoln Storer to Abigail Adams, 24 April 1797
From: Storer, Hannah Quincy Lincoln
To: Adams, Abigail


        
          Boston April 24th.— 1797
        
        I feel as if I were My worthy friend, Compel’d to write a few lines to you in this uncommon hour of distressing events that await you. Tho’ what you wished with respect to one of the deceased has happen’d—Yet Not the less affecting I am sure— Your Mind I think Must be freed from a Charge that Seem’d to dewell heavy upon you— when I last had the Satisfaction of Seeing You— at this Moment the World Seems dyeing around you—and as the following lines aptly speak My sentiments upon the Melancholy Accation—I hope to be excused from transcribing them.—
        
          “Come friendship, with thy Sweetly-pleaseing power
          Teach Me to calm My dear lov’d Stella’s breast.
          Shed thy kind influence o’er the gloomy hour,
          And Sooth her every anxious care to rest.
        
        
          Tell her that providence, immensely kind,
          Through all events its guardian care extends;
          Nor can a real grief oppress her Mind
          But ev’n that grief unerring wisdom Sends.
        
        
          Oft, when imaginary woes oppress,
          A dark cloud rises, and we shrink with fear,
          Perhaps that very cloud is Meant to bless,
          And Shed rich comfort on the Coming Year
        
        
          The ways of providence, how kind! how wise!
          From Seeming ills what real good is born!
          Nor can the heart its blessings learn to prize
          That gay and thoughtless, Never knew to Mourn.
        
        
        
          O May My Stella raise her wishes high!
          With warm devotion May her bosom glow!
          Pant for unmingled bliss beyond the Sky
          And thankful own the gifts enjoy’d below![”]
        
        To the Amiable Louisa and her friends I wish every consolation in this hour of their Afflection, And with a Sympathetic heart petition that these light Afflections May Yeild them a far More exceeding and an eternal weight of Glory.
        I hope My good friend has e’er this heard of the restored health of the President. and that amidest her present troubles, his want of health is Not to be added—
        Tho’ our Social Circle here cannot be compleat without You My dear friend, Yet you have the warmest wishes of your friends that you May Soon join the partner of your joys and Sorrows, and by the Mutual exchange of each reap pleasures that cannot be procured while seprate.
        Here Suffer Me to add, (however painful the Idea that I May Never See either of you again) My constant wishes will attend you through the Thorny Path—and flowery way, that each May as you ever have done—exhibit a pure example in every Situation worthy to be imitated by all that May be call’d to the like conspicuou[. . . .]
        And Now dear Madam be asured [that] My best friend, with My Children, join me in offers of every Sentiment proper to be transmitted to the friends we So Much esteem.
        And believe me as ever / Your Attached
        
          Hannah Storer
        
        
          P S The Young Ladies desire love to Miss Smith—
        
      